Citation Nr: 0520346	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  03-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicide exposure.  

2.  Entitlement to service connection for bilateral below 
knee amputations, vision disorders, neurologic disorders, 
renal failure, a heart attack, and erectile dysfunction, all 
claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to August 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision by the Winston-Salem Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2003, 
the veteran appeared before the undersigned at a Travel Board 
hearing at the RO.  This case was before the Board in May 
2004, when it was remanded to the RO for additional 
development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran received what appears to be an adequate "duty to 
assist" letter in May 2002.  A statement of the case (SOC) 
issued in February 2003, and additional correspondence from 
the RO in May 2004 provided him more specific details 
regarding the matter at hand, and informed him of the 
Veterans Claims Assistance Act of 2000 (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107).  

Essentially, the veteran contends that service connection for 
diabetes mellitus (claimed as secondary to exposure to 
herbicides), as well as for bilateral below knee amputations, 
vision problems, neurologic problems, renal failure, a heart 
attack, and erectile dysfunction (each claimed as secondary 
to diabetes mellitus), is warranted because he was exposed to 
Agent Orange while serving aboard the USS St. Paul (CA-73) 
when that ship was in the waters off Vietnam.  

As noted in the May 2004 Board remand, the veteran testified 
that he had two separate periods of service aboard the USS 
St. Paul.  While he acknowledged that he never disembarked 
from that ship during its deployment to Vietnam (and thus 
never set foot ashore in Vietnam), he recalled that the ship 
was occasionally close enough to the shore that he could see 
people onshore, and he stated that he saw planes spraying 
Agent Orange on shore.  He testified that on approximately 
three occasions, the wind blew toward the ship while the 
planes sprayed the herbicide, and he saw what he thought to 
be herbicide on the ship's guns when he cleaned them.  In his 
substantive appeal (VA Form 9), the veteran reported that the 
USS St. Paul had sailed in Da Nang harbor, where the crew may 
have been exposed to Agent Orange when water was taken from 
the harbor and recycled for use in cooking, drinking, and 
bathing.  

There are no service records documenting or describing the 
circumstances and conditions aboard the USS St. Paul during 
the veteran's service on that ship.  Because such records may 
include information pertinent to the veteran's claims, the 
Board remanded this case to the RO in May 2004, and directed 
the RO to contact the appropriate service department to 
obtain any records (e.g., command histories, decklogs, crew 
rosters, and casualty data) that might reflect the veteran's 
history during his period of service aboard the USS St. Paul.  
The Board expressly requested that "[i]f such record(s) 
cannot be obtained, the RO should note that fact in the 
claims file [and] provide the reasons why the records are 
unobtainable."  

Pursuant to the May 2004 remand directive, the RO contacted 
the U.S. Naval Historical Center via May 2004 correspondence 
and requested such records.  The RO further requested that 
the Naval Historical Center "provide a negative response" 
if the records could not be obtained.  In response to the RO 
request, the U.S. Naval Center forwarded only copies of the 
veteran's personnel file which were already obtained by the 
RO and associated with the claims folder.  The Naval Center 
did not furnish any records pertaining to the USS St. Paul 
(such as command histories, decklogs, crew rosters, and 
casualty data) as requested.  Moreover, the Naval Historical 
Center did not include a cover letter, or any other document, 
indicating that the specifically requested records are 
unobtainable and providing the reasons therefore.  The Board 
recognizes that the records may not be available, but as 
noted in the May 2004 Remand Order, the Board must be advised 
why they are unobtainable, and advised of what efforts were 
made to obtain them.  In sum, the failure to note for the 
Board the reason why records pertaining to the USS St. Paul 
appear unobtainable suggests noncompliance with the May 2004 
remand directives.  A remand confers, as a matter of law, a 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).

Notable in regard to other development directed by the May 
2004 Board remand is May 2004 correspondence from the RO 
(pursuant to the Board's Remand Orders), wherein the veteran 
was asked to provide a release for records from a private 
medical facility in which other medical records indicated he 
had received medical care that might be pertinent to his 
claims.  The veteran did not respond, i.e., he did not return 
the authorization forms he was sent.  As noted, generally, 
the veteran is entitled to strict compliance with a Remand 
Order as a matter of law.  See Stegall, supra.  However, 
where (as here) the development sought by remand is for a 
veteran's private medical records, and such records cannot be 
obtained without releases from the veteran, VA's duty to 
assist (and to comply with the Remand Order) is met if VA 
forwards the veteran release forms for such records and he 
then declines to submit the authorizations.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should again contact the 
appropriate service department(s), to 
include the U.S. Naval Historical Center, 
to obtain any records reflecting, to the 
extent possible, the veteran's history 
during his period of service aboard the 
USS St. Paul (CA-73), including but not 
limited to:  command histories, decklogs, 
crew rosters, and casualty data.  If such 
record(s) cannot be obtained, the RO must 
note that fact in the claims file and 
provide the reasons why the records are 
unobtainable.  Any response from the 
service department must be documented in 
the claims file.

2.  The RO should then review the matters 
at hand.  If any claim remains denied, 
the RO should issue the veteran and his 
representative an appropriate 
supplemental SOC and give them the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


